EXECUTION VERSION



PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made as of December 18, 2015
(the “Effective Date”), by and between IMATION CORP., a Delaware corporation
(“Seller”), and LARSON FAMILY REAL ESTATE LLLP, a Minnesota limited partnership,
and its permitted assignees (collectively, “Purchaser”).


RECITALS


A.    Seller is the owner of those certain parcels of land consisting of
approximately 122 acres of land, containing roughly 546,936 square feet of
improvements thereon (such improvements, structures and fixtures, collectively,
the “Improvements”) (approximately 71 of the 122 acres consist of vacant land),
located in the City of Oakdale, County of Washington, State of Minnesota, with
an address of 1 Imation Way, commonly known as the Imation Corporate Campus, and
legally described on Exhibit A attached hereto and made a part hereof, together
with all right, title and interest of Seller to all strips and gores and any
land lying in the bed of any street, road or avenue, opened or proposed, in
front of or adjoining such 122 acres and all written easements, right-of-way,
privileges, licenses and appurtenances thereto (collectively, the “Real Estate”)
(the Real Estate and Improvements are collectively referred to hereafter as the
“Real Property”).


B.    Seller desires to sell, and Purchaser desires to purchase, the Real
Property and certain other property and interests as described in Section 1 of
this Agreement subject to and on the terms and conditions set forth in this
Agreement.


AGREEMENTS


NOW, THEREFORE, in consideration of the foregoing recitals, and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:


1.Purchase and Sale. Subject to the terms and conditions contained in this
Agreement, Seller agrees to sell, convey and assign to Purchaser, and Purchaser
agrees to purchase and acquire from Seller, all of the following (collectively,
the “Property”):
1.1    Real Estate and Improvements. The Real Property (as defined above).
1.2    Personal Property. All of the personal property situated in or upon the
Real Property owned by Seller (and specifically excluding the personal property
of any tenants) and used in the maintenance or operation of the Real Property,
including but not limited to (a) all office furniture, chairs, work stations,
plumbing fixtures, systems and equipment; heating fixtures, systems and
equipment; air conditioning fixtures, systems and equipment; laboratory
equipment, fitness equipment, and kitchen and cafeteria fixtures and equipment,
but only to the extent the foregoing is located on the Real Property and is
owned by the Seller, and (b) the items of personal property listed on Exhibit
B-1 attached hereto (the “Included Property,” which Included Property Seller
represents and warrants is owned by Seller free and clear of any liens or other
interests), but excluding

3877973.10

--------------------------------------------------------------------------------




(collectively, the “Excluded Property”): (i) all IT equipment, including without
limitation, all telephones; (ii) all vehicles, and other machinery and equipment
not affixed to the Real Property and not used in connection with the maintenance
or operation of the Property, and (iii) all equipment and machinery listed on
Exhibit B-2 attached hereto (hereinafter, all of the foregoing, except for the
Excluded Property, collectively, the “Personal Property”). With respect to the
removal of any Excluded Property from the Real Property, Seller agrees as
follows:
1.2.1    The building security system and card readers will remain in place and
will not be removed, and will be in working condition on the Closing Date.
1.2.2    The fiber optic cable runs from MPOP and APOP will remain in place and
will not be removed.
1.2.3    Purchaser will be notified prior to, and Purchaser representatives may
be present on site when, any Excluded Property is being removed.
1.2.4    The CAT5 cabling and cable runs from the data closets will be in
working condition on the Closing Date and Seller will not cut the ends of the
cables when removing any equipment.
1.2.5    The CAT5 cable that terminates into patch panels will remain connected
to a patch panel and will not be removed.
1.2.6    The wireless access points will remain in place and will not be
removed.
1.2.7    The cell phone repeaters will remain in place and will not be removed.
1.3    Leases. Seller’s interest as landlord under those certain leases,
contracts and other agreements for the use or occupancy of any space in the Real
Property set forth on Exhibit C attached hereto (collectively, the “Leases”),
including but not limited to all security deposits, if any, thereunder
(collectively, the “Security Deposits”), and all tenant files in Seller’s
possession (collectively, the “Lease Files”).
1.4    Contracts. To the extent assignable by Seller without a fee or premium,
Seller’s interest in the service and maintenance contracts, equipment leases and
other contracts regarding the Real Property and the Personal Property, if any,
set forth on Exhibit D attached hereto (collectively, the “Contracts”).
1.5    Permits. To the extent assignable by Seller without a fee or premium,
Seller’s interest in the permits and licenses regarding the Real Estate (but not
its use and operation), if any, set forth on Exhibit E attached hereto
(collectively, the “Permits”).
1.6    Plans.    All originals and copies of the as-built, blueprints, plans and
specifications regarding the Real Property in Seller’s possession, if any
(collectively, the “Plans”).
1.7    Records. All records in Seller’s possession, if any, regarding the Real
Property including all records regarding operation and maintenance of the Real
Property, including without

2


3877973.10

--------------------------------------------------------------------------------




limitation, records of maintenance, repairs, services and capital improvements
to the Real Property, but excluding tax returns and such other records as are
normally viewed as confidential or which are subject to any confidentiality
agreement binding upon Seller (collectively, the “Records”).
2.    Purchase Price. Subject to the terms, conditions and provisions herein,
Purchaser agrees to pay, and Seller agrees to accept, as consideration for the
conveyance of the Property, ELEVEN MILLION FIVE HUNDRED THOUSAND AND NO/100
DOLLARS ($11,500,000.00) (the “Purchase Price”).
3.    Payment of Purchase Price. Subject to the terms and conditions set forth
herein, Purchaser agrees to pay the Seller, and Seller agrees to accept payment
of, the Purchase Price as follows:
3.1    Earnest Money Deposit. Prior to the close of business on the first (1st)
business day after the Effective Date, Purchaser shall deliver in readily
available funds the amount of ONE MILLION AND NO/100 DOLLARS ($1,000,000.00)
(the “Earnest Money”) to First American Title Insurance Company, with an address
of 1900 Midwest Plaza West, 801 Nicollet Mall, Minneapolis, Minnesota 55402 (the
“Title Company”). The Title Company shall hold the Earnest Money in an
interest-bearing account in accordance with the terms and conditions of the
Escrow Agreement by and among Seller, Purchaser and the Title Company in the
form attached hereto as Exhibit F (the “Escrow Agreement”). Except as otherwise
provided in Section 19.1 below, the Earnest Money shall be deemed fully earned
by Seller and non-refundable to Purchaser even if Purchaser terminates this
Agreement due to the Title Condition (as hereinafter defined) or the
Environmental Condition (as hereinafter defined) of the Real Property. All
interest earned on the Earnest Money shall belong to Purchaser. If the
transaction closes in accordance with the terms of this Agreement, the Earnest
Money shall be applied towards partial payment of the Purchase Price at Closing.
If Purchaser shall fail to deposit the Earnest Money with the Title Company by
the close of business on the first (1st) business day after the Effective Date,
at Seller’s election, this Agreement shall be null, void ab initio and of no
force or effect.
3.2    Balance of Purchase Price. At Closing, the Purchase Price, subject to
application of the Earnest Money and the prorations and adjustments as
hereinafter provided, shall be paid by Purchaser to Seller (or to a third party
for Seller’s benefit as directed by Seller) by wired funds.
4.    As-Is Condition. Except as otherwise expressly set forth in this
Agreement, and subject to Seller’s representations and warranties set forth in
this Agreement and in any document delivered by Seller to Purchaser at Closing
pursuant to this Agreement, (i) Purchaser is purchasing the Property in its
existing condition, “AS-IS, WHERE-IS, WITH ALL FAULTS,” and upon the Closing
Date (as defined below) (or such earlier time as set forth in this Agreement)
has made or has waived all inspections and investigations of the Property which
Purchaser believes are necessary to protect its own interest in, and its
contemplated use of, the Property; and (ii) Purchaser acknowledges and agrees
that Purchaser is purchasing the Property subject to all existing conditions,
latent or patent, and applicable laws, rules, regulations, codes, ordinances and
orders and that no patent or latent defect or deficiency in the condition of the
Property whether or not known or discovered, shall affect the rights of either
Seller or Purchaser hereunder nor shall the Purchase Price be reduced as a
consequence thereof. Purchaser further represents and warrants that, except for
any representations and warranties expressly made by Seller in this Agreement
and any representations and warranties

3


3877973.10

--------------------------------------------------------------------------------




made in the documents executed by Seller at Closing pursuant to this Agreement,
Purchaser shall acquire the Property solely upon the basis of Purchaser’s
independent inspection and investigation of the Property, including without
limitation: (a) the quality, nature, habitability, merchantability, use,
operation, value, marketability, adequacy or physical condition of the Property
or any aspect or portion thereof; (b) the income potential, or rights of or
relating to, the Property or its use, habitability, merchantability, or fitness,
or the suitability, value or adequacy of such Property for any particular
purpose; (c) the compliance of the Property or its operation with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions and
restrictions of any governmental or regulatory agency or authority or of any
other person or entity (including the Americans With Disabilities Act); or
(d) the presence or absence of hazardous substances on, in, under, above or
about the Property or any adjoining or neighboring property. Except as otherwise
provided in this Agreement, Purchaser further agrees that it is acquiring
ownership of the Property subject to whatever conditions exist as of Closing,
including physical, environmental and title conditions. Except as otherwise
provided in this Agreement, Seller shall not be liable to Purchaser for any
condition existing on the Property as of Closing, and Purchaser shall undertake
whatever investigation Purchaser deems appropriate before the expiration of the
Inspection Period.
5.    Seller Deliveries and Title Matters. Other than the Title Evidence (as
hereinafter defined), Purchaser agrees that any Seller deliveries required under
this Section 5 may be delivered by Seller by Purchaser’s access to Seller’s
virtual due diligence room.
5.1    Documents. Within [one (1) business day after] the Effective Date, Seller
shall deliver to Purchaser true, complete and correct copies of the Leases,
Contracts, Permits, Plans and Records for Purchaser’s review and analysis
(collectively, the “Documents”).
5.2    Environmental Records. Purchaser acknowledges that Seller has delivered
to Purchaser a copy of the Phase I Environmental Assessment Report dated March
29, 2012, prepared by Caltha, LLP (the “Existing Phase I”).
5.3    Survey. Purchaser acknowledges that Seller has delivered to Purchaser a
copy of the most current existing survey of the Real Property dated June 3,
2009, prepared by Gustafson Geomatics, LLC (the “Existing Survey”). If Purchaser
desires to obtain an updated survey of the Real Property, Purchaser may, at its
sole cost, obtain an updated survey (the “Survey”). Seller represents and
warrants to Purchaser that there have been no material changes to the
Improvements as depicted on the Existing Survey from the date of the Existing
Survey.
5.4    Title Commitment. Within two (2) business days after the Effective Date,
Purchaser shall order a commitment for an owner’s fee title insurance policy or
policies with respect to the Real Property (the “Commitment”) (hereinafter, the
Commitment and Survey shall be collectively referred to as the “Title Evidence”)
issued by the Title Company wherein the Title Company (hereinafter sometimes
also referred to as the “Title Insurer”) agrees to issue to Purchaser an ALTA
Owner’s Title Insurance Policy (current standard form) for the Property (the
“Title Policy”). The Commitment shall insure title subject to the Permitted
Exceptions (as hereinafter defined) and in the full amount of the Purchase
Price. Purchaser shall cause the Commitment, accompanied by legible copies of
all recorded documents giving rise to any defects or exceptions to title to the
Real Property, including all searches for real estate taxes, pending and levied
special assessments,

4


3877973.10

--------------------------------------------------------------------------------




judgments, bankruptcies and state and federal tax liens and the Survey, if any,
to be delivered to Seller and Seller’s attorneys concurrently with the delivery
thereof to Purchaser or Purchaser’s attorney. Purchaser shall pay the cost of
the premium of the Title Policy and any endorsements and the premiums for the
loan policy (if any) and the deletion of the standard exceptions.
5.5    Title Objections. Purchaser shall have until five (5) days from the date
it receives the Commitment to make its objections to matters disclosed in the
Commitment or Survey (if any) by delivering such objections to Seller in writing
(the “Objections”). Seller shall have no obligation to cure the Objections.
Seller shall notify Purchaser in writing within five (5) days after Purchaser’s
delivery of the Objections as to which Objections Seller will undertake to
attempt to cure prior to Closing, provided that notwithstanding anything to the
contrary contained in this Agreement, Seller, in its sole discretion, shall have
the right to adjourn the Closing for a period not to exceed forty-five (45)
days, provided that Seller shall notify Purchaser, in writing, within such five
(5) days after receipt by Seller of the Objections, whether or not it will
endeavor to cure any such Objections (such period as may be extended by Seller
referred to as the “Cure Period”). If Seller is unable to cure any such
Objections within the Cure Period, and if Purchaser does not elect to terminate
this Agreement as provided herein, such matters that Seller does not cure shall
be deemed waived by Purchaser. Notwithstanding the foregoing, at or prior to
Closing, Seller shall pay and satisfy any mortgages placed on the Real Property
by Seller, judgments against Seller, liens against Seller or mechanic’s liens
for work requested by Seller (as opposed to tenants) (the “Required Removal
Items”). If the Objections are not cured by Seller at or prior to Closing,
Purchaser shall then have the right to do any of the following by notice
provided to Seller within two (2) business days of the then scheduled Closing
Date:
5.5.1    If the Objection is based upon the existence of a Permitted Exception,
Purchaser may terminate this Agreement, in which event the Earnest Money shall
be paid to Seller, and neither Seller nor Purchaser shall have any further
rights or obligations under this Agreement, except for any obligation expressly
provided to survive such termination; or
5.5.2    Waive the Objections and close the transaction contemplated by this
Agreement as if such Objections had not been made without any reduction in,
abatement of, or credit against, the Purchase Price; or
5.5.3    If the Objection is based upon the existence of a title matter that is
not a Permitted Exception, Purchaser may terminate this Agreement, in which
event the Earnest Money shall be returned to Purchaser, and neither Seller nor
Purchaser shall have any further rights or obligations under this Agreement,
except for any obligation expressly provided to survive such termination.
If Purchaser does not terminate this Agreement pursuant to clause 5.5.1 or
clause 5.5.3 above, then: (x) Purchaser shall be deemed to have elected to take
title as it then is without any reduction in the Purchase Price; (y) all
Objections not removed from the Commitment or the Survey (if any), if
applicable, will thenceforth be deemed waived by Purchaser; and (z) this
Agreement shall remain in full force and effect.



5


3877973.10

--------------------------------------------------------------------------------




5.6    Permitted Exceptions to Title. At Closing, the Real Property shall be
sold and conveyed subject to the following exceptions to title (the "Permitted
Exceptions"):
5.6.1    any state of facts that an accurate survey may show;
5.6.2    those matters specifically set forth on Exhibit G attached hereto and
made a part hereof;
5.6.3    all laws, ordinances, rules and regulations of the United States, the
State of Minnesota, the City of Oakdale, the County of Washington, or any
agency, department, commission, bureau or instrumentality of any of the
foregoing having jurisdiction over the Property (each, a "Governmental
Authority"), as the same may now exist or may be hereafter modified,
supplemented or promulgated including, without limitation, zoning ordinances and
restrictions and amendments thereto now or hereafter in force or effect;
5.6.4    all presently existing and future liens of real estate taxes or
assessments and water rates, water meter charges, water frontage charges and
sewer taxes, rents and charges, if any, provided that such items are not yet due
and payable and are apportioned as provided in this Agreement;
5.6.5    covenants, restrictions, easements, reservations and agreements of
record provided the present use of the Real Property is not prohibited thereby
or provided that the Title Company shall be willing to insure, at no additional
cost, that any existing improvement which may violate such covenant,
restriction, easement, reservation or agreement of record, if any, may remain as
long as such improvement shall stand and that in the event of any damage or
destruction to the Property, that the Improvements will be permitted to be
reconstructed;
5.6.6    all violations of laws, ordinances, orders, requirements or regulations
of any Governmental Authority applicable to the Real Property and existing on
the Closing Date, whether or not noted in the records of or issued by any
Governmental Authority;
5.6.7    all utility company rights, easements and franchises to maintain and
operate lines, poles, wires, cables, pipes, distribution boxes and other
fixtures and facilities in, over, under and upon the Property provided that the
same do not adversely affect the use of the Real Property for its present use;
5.6.8    the printed exceptions which appear in the standard form Title Policy
of the title insurance issued by the Title Company in the State of Minnesota;
5.6.9    projections and/or encroachments of retaining walls, stoops, areas,
steps, sills, trim, cornices, standpipes, fire escapes, coal chutes, casings,
ledges, water tables, lintels, porticos, keystones, bay windows, hedges,
copings, cellar doors, sidewalk elevators, fences, fire escapes and the like, or
similar projections of objects on, under or above any adjoining streets of the
Real Property or any property adjoining the Real Property, or within any set
back areas, and encroachments of similar elements projecting from adjoining
property over the Real Property and variations between the lines of record title
and fences, retaining walls, hedges, and the like;

6


3877973.10

--------------------------------------------------------------------------------




5.6.10    right, lack of right or restricted right of any owner of the Real
Property to construct and/or maintain (and the right of any Governmental
Authority to require the removal of) any vault or vaulted area, in or under the
streets, sidewalks or other areas abutting the Real Property, and any applicable
licensing statute, ordinance and regulation, the terms of any license pertaining
thereto and the lien of street, sidewalk or other area vault taxes, provided any
such vault taxes or charges which are then due and payable are paid by Seller at
Closing;
5.6.11    rights of tenants of the Real Property pursuant to the Leases, and
others claiming by, through or under any such tenants;
5.6.12    the lien of any mortgage, lien or other encumbrance granted, created,
or obtained by the Purchaser;
5.6.13    such matters as the Title Company shall be willing, without special
premium to Purchaser, to omit as exceptions to coverage from the Title Policy;
5.6.14    so long as the Title Company shall omit the same from the Title
Policy, any financing statements, chattel mortgages, conditional bills of sale
or other form of security interest against personalty, encumbering personalty
not owned by Seller or filed more than five (5) years prior to the Closing Date;
5.6.15    variations between the tax lot lines and the description of the Real
Property set forth on Exhibit A attached hereto and made a part hereof; and
5.6.16    [Intentionally deleted].
5.7    Conveyance of Title. At Closing, Seller shall deliver to Purchaser a
limited warranty deed (the “Deed”) in recordable form, conveying fee simple
title in the Real Property to Purchaser, subject only to the Permitted
Exceptions and any other matter or thing affecting title to the Real Property
that Purchaser shall have agreed or be deemed to have agreed to accept or waive
in accordance with the terms of Section 5 of this Agreement.
6.    Access and Inspection Period.
6.1    Access and Inspection Period. Purchaser and its agents, contractors,
engineers, consultants and designees (collectively, “Purchaser’s Agents”) shall
have reasonable access and the right to enter the Property at reasonable times,
after giving reasonable advance notice to Seller, for a period from the
Effective Date through and including the Closing Date (as defined below) (the
“Inspection Period”) for the limited purpose of conducting Purchaser’s
investigation and inspection of the Property, and Seller shall reasonably
cooperate with Purchaser in performing or obtaining same; provided that
Purchaser shall pay all expenses and costs incurred by Purchaser in connection
therewith. Purchaser shall use, and shall cause Purchaser’s Agents to use,
reasonable efforts to minimize disruption of the use or operations on the
Property during such entry and access and in a manner so as not to unreasonably
disrupt the current tenants located on the Real Property. Representatives of
Seller shall be permitted to accompany Purchaser and Purchaser’s Agents at all
times while at the Property. Purchaser agrees to cooperate with any reasonable
request by Seller

7


3877973.10

--------------------------------------------------------------------------------




in connection with the timing of any such investigation and inspection. Such
access shall be for the sole purposes of inspecting the physical condition of
the Property and conducting non-intrusive physical and environmental
investigations, surveys and inspections of the Property. Notwithstanding
anything contained herein to the contrary, without first obtaining Seller’s
written consent thereto (which may not be unreasonably withheld or delayed by
Seller), neither Purchaser nor any Purchaser’s Agent shall (1) contact any
tenant or employee at the Property, (2) notify any governmental agency of any
actual or potential violation of any zoning, environmental or other law, rule,
or regulation, or (3) conduct any intrusive investigation regarding the
Property; provided, however, Seller does hereby consent to Purchaser requesting
estoppel certificates from each of the tenants under the Leases and Seller does
hereby consent to Purchaser contacting and interviewing for potential employment
Seller’s maintenance and facilities management personnel. Notwithstanding
anything to the contrary in this Agreement Purchaser acknowledges and agrees
that in no way is Purchaser’s obligation to close the purchase and sale of the
Property as contemplated hereunder conditioned on (i) obtaining estoppel
certificates from any tenant or (ii) being able to interview or hire any of
Seller’s maintenance and facilities management personnel. Purchaser may have the
Real Property inspected by third parties; provided, however, that any
environmental assessments of the Property shall be conducted by Purchaser and
Purchaser’s Agents in accordance with this Section 6. Such inspection(s) may
include, but shall not be limited to, any inspections relating to federal, state
or local health, safety, and environmental codes and regulations. Purchaser
shall pay all costs and expenses of such investigation and inspection and shall
indemnify, defend and hold Seller and the Property harmless from and against all
costs, any and all damages and from and against any and all claims or
liabilities arising out of or relating to Purchaser’s (including Purchaser’s
Agents) activities, including without limitation, related to, arising out of or
caused by any inspection, investigation, or environmental testing on the Real
Property, provided, however, Purchaser shall not be liable for any damages
incurred by Seller resulting from the mere discovery by Purchaser of a
pre-existing environmental condition at or with regard to the Real Property.
Purchaser shall further promptly repair and restore any damage to the Property
caused by, arising out of, or occurring during Purchaser’s testing and return
the Real Property and/or Personal Property to substantially the same condition
as existed prior to such entry. Purchaser shall be responsible for any and all
damages caused by Purchaser’s (including Purchaser’s Agents) due diligence on
the Real Property. Purchaser shall not be permitted to perform any invasive
testing, including but not limited to, Phase II Environmental Testing or soil
borings without the prior written consent of Seller.
6.2    Insurance. Purchaser shall maintain for the term of this Agreement, one
or more insurance policies with the following coverage limits (naming Seller as
an additional insured, if applicable): (i) Two Million Dollars ($2,000,000) per
occurrence, Three Million Dollars ($3,000,000) annual aggregate, commercial
general liability insurance (on an occurrence basis) insuring all activity and
conduct of Purchaser and Purchaser’s Agents while exercising the right of access
provided for in this Agreement, which commercial general liability insurance
shall contain a contractual liability endorsement which insures Purchaser’s (or
Purchaser’s Agents, as applicable) indemnity obligations hereunder; (ii)
worker’s compensation insurance in statutory limits; (iii) employer’s liability
insurance ($100,000 per accident, $500,000 per employee); (iv) bodily injury and
property damage insurance, One Million Dollars ($1,000,000), and (v) automobile
liability ($1,000,000 per occurrence, $2,000,000 annual aggregate). Purchaser
shall require each of Purchaser’s Agents and their consultants and
subcontractors to comply with the access and

8


3877973.10

--------------------------------------------------------------------------------




inspection provisions of this Agreement, including but not limited to, the
insurance requirements set forth in this Section 6. Prior to Purchaser or any
Purchaser’s Agent entering the Property, and thereafter upon request of Seller,
Purchaser will provide Seller with written evidence of the insurance required
under this Section 6 which evidence shall be satisfactory in form and substance
to Seller.
6.3    Title Condition and Environmental Condition. Notwithstanding anything to
the contrary in this Agreement, Purchaser may only terminate this Agreement on
or before the expiration of the Inspection Period, if it decides, in its sole
discretion, that it is unsatisfied with (i) the condition of title or with title
matters affecting the Real Property (“Title Condition”), or (ii) the
environmental condition of the Real Property (“Environmental Condition”).
Notwithstanding Purchaser’s right to investigate and inspect the Property as set
forth herein, Purchaser shall have no right to object to any other condition of
the Property, including without limitation, the condition of any improvements,
personal property or any other matter with respect thereto and Purchaser shall
proceed to Closing unless Purchaser terminates this Agreement because it is not
satisfied with the Title Condition and/or the Environmental Condition of the
Real Property as set forth above. If Purchaser fails to provide Seller with its
written termination notice on or before the expiration of the Inspection Period,
then Purchaser shall be deemed to have accepted the Title Condition and
Environmental Condition of the Real Property and Purchaser and Seller shall
proceed to close the transaction and the acquisition of the Property as
contemplated under this Agreement. In the event of such termination by Purchaser
in accordance with this Section 6.3, the Earnest Money shall, unless the
termination is pursuant to and in accordance with Section 5.5.3 above, be paid
to Seller, and the parties hereto shall be relieved of all further liability and
responsibility under this Agreement, except for any obligation expressly
provided to survive such termination.
7.    Closing. The closing of the purchase and sale contemplated by this
Agreement (the “Closing”) shall occur on January 4, 2016 or such earlier date as
may be mutually agreed upon by the parties, TIME BEING OF THE ESSENCE with
respect to Purchaser’s obligation to close on such date (the date on which the
Closing shall occur being herein referred to as the “Closing Date”). The Closing
shall take place at the office of the Title Company or at such other place as
may be agreed to by the parties. At Closing, possession of the Property shall be
delivered to Purchaser or its nominee free and clear of the possessory rights
and claims of any other party other than tenants under the Leases, existing
easements, rights/contracts, recorded documents and agreements and the Seller
Retained Possession (as hereinafter defined). The Closing shall take place as an
"insured” mail-in or escrow closing, at the offices of the Title Company unless
otherwise agreed to by the parties in writing.
8.    Seller’s Closing Documents. On the Closing Date, Seller shall execute
and/or deliver to Purchaser (or to the Title Company in escrow) the following
(collectively, “Seller’s Closing Documents”):
8.1    Deed. The Deed.
8.2    Bill of Sale. A Bill of Sale executed and acknowledged by Seller,
conveying the Personal Property to Purchaser in the form attached hereto as
Exhibit H (the “Bill of Sale”).

9


3877973.10

--------------------------------------------------------------------------------




8.3    Assignment of Leases. An assignment of the Leases and Security Deposits
in the form attached hereto as Exhibit I (the “Assignment of Leases”).
8.4    Assignment of Contracts and Permits. An Assignment of Contracts and
Permits, to the extent the foregoing are assignable, conveying any Contracts and
Permits to Purchaser, free and clear of all encumbrances in the form attached
hereto as Exhibit J (the “Assignment of Contracts and Permits”).
8.5    Well Disclosure Certificate. A Well Disclosure Certificate or statement
on the Deed indicating that there are no wells located upon the Real Property.
8.6    Bring-Down Certificate. A certificate dated as of the Closing Date,
signed by an authorized representative of Seller, certifying that any Seller
representations and warranties set forth herein are true as of the Closing Date.
8.7    Seller’s Affidavit. An Affidavit of Seller indicating that on the Closing
Date (a) there are no outstanding, unsatisfied judgments, tax liens or
bankruptcies against or involving Seller or the Real Property, (b) there has
been no skill, labor or material furnished to the Real Property within one
hundred twenty (120) days preceding the Closing Date for which payment has not
been made or for which mechanics’ liens could be filed; and (c) to Seller’s
knowledge, there are no other known unrecorded interests in the Real Property,
together with whatever standard owner’s affidavit and/or indemnity (ALTA Form)
which may be required by the Title Company to issue the Title Policy described
in Section 5 of this Agreement.
8.8    FIRPTA Affidavit. A non-foreign affidavit, properly executed, and
containing such information as required by IRC Section 1445(b)(2) and its
regulations.
8.9    IRS Reporting Form. The appropriate Federal Income Tax reporting form, if
any, as required.
8.10    Closing Statement. An original of the Closing Statement.
8.11    Other Documents. All other documents required by the Title Company
evidencing the status and capacity of Seller and the authority of the person or
persons who are executing the various documents on behalf of the Seller in
connection with the sale of the Property or as the Title Company may require in
order to issue the Title Policy pursuant to the terms hereof.
9.    Purchaser’s Closing Documents. On the Closing Date, Purchaser will execute
and/or deliver to Seller the following (collectively, “Purchaser’s Closing
Documents”):
9.1    Purchase Price. The Purchase Price, in cash, as adjusted pursuant to
Section 10 and after application of the Earnest Money pursuant to Section 3.1
hereof, by wire transfer of immediate availability of funds to be received in
Title Company’s trust account and delivered to Seller on or before 11:00 a.m.
local time on the Closing Date.
9.2    Assignment and Assumption Agreements. A counterpart of the Assignment of
Leases and the Assignment of Contracts and Permits, pursuant to which Purchaser
will assume all

10


3877973.10

--------------------------------------------------------------------------------




obligations of Seller under the Leases, the Contracts and the Permits that
accrue from and after the Closing Date.
9.3    Bring-Down Certificate. A certificate dated as of the Closing Date,
signed by an authorized representative of Purchaser, certifying that any
Purchaser representations and warranties set forth herein are true as of the
Closing Date.
9.4    Closing Statement. An original of the Closing Statement.
9.5    Title Documents. Such affidavits of Purchaser, Certificates of Value or
other documents as may be reasonably required by the Title Company in order to
record the Seller’s Closing Documents and issue the Title Policy.
9.6    Other Documents. Such evidence or documents as may reasonably be required
by Seller or the Title Company evidencing the status and capacity of Purchaser
and the authority of the person or persons who are executing the various
documents on behalf of Purchaser in connection with the purchase of the
Property.
10.    Prorations. Seller and Purchaser agree to the following prorations and
allocations of costs regarding this Agreement:
10.1    Title Insurance and Closing Fee. Seller shall pay for the cost of the
issuance of the Commitment described in Section 5 of this Agreement. Purchaser
will pay all costs of the premium or cost of the Title Policy and all additional
premiums required for the issuance of any mortgagee’s title insurance policy
required by Purchaser and any endorsements thereto requested by Purchaser or its
mortgagee. Seller and Purchaser will each pay one-half of any reasonable and
customary closing fee or charge imposed by any closing agent designated by Title
Insurer.
10.2    Deed Tax. Seller shall pay all state deed tax regarding the Deed to be
delivered by Seller under this Agreement. Purchaser shall pay all Mortgage
Registry Tax, if any.
10.3    Real Estate Taxes and Special Assessments. At Closing, the Purchase
Price shall be adjusted as follows:
10.3.1    Current Year’s Taxes. All real property taxes which have become a lien
on the Real Property (“Taxes”) and which are due and payable prior to the year
in which Closing occurs, shall be paid by Seller at or prior to Closing. All
Taxes which are due and payable in the year in which Closing occurs shall be
prorated to the Closing Date and Seller’s portion shall be paid by Seller at
Closing. This proration shall result in Seller’s payment of Taxes from January 1
to the date immediately prior to the Closing Date and Purchaser’s payment of
Taxes from the Closing Date to December 31.
10.3.2    Assessments. All charges for improvements or services already made to
or which benefit the Property, and all levied and pending assessments (general
or special) arising out of or in connection with any assessment district created
or confirmed prior to Closing Date (“Assessments”) shall be paid in full by
Seller at Closing. Notwithstanding anything to the

11


3877973.10

--------------------------------------------------------------------------------




contrary contained in this Agreement, if any Assessments on the Property are
payable in installments, then the installment for the current period shall be
prorated (with Purchaser assuming the obligation to pay any installments due
after the Closing Date).
10.4    Rent. Except as otherwise set forth herein, all base or fixed rent and
other charges under the Leases will be prorated as of the Closing Date. If at
the Closing Date a tenant under any of the leases is delinquent in any payments
required of it, then to the extent Purchaser receives after the Closing Date
from such tenant amounts in excess of the payments due Purchaser pursuant to
this Agreement, Purchaser will immediately remit such amounts to Seller.
10.5    Additional Tenant Amounts. To the extent operating expenses, including
real estate taxes and special assessments are chargeable to tenants under the
Leases, Purchaser shall pay to Seller on the Closing Date the amount of all such
operating expenses prepaid by Seller and which are reimbursable but not yet
reimbursed by such tenants and Purchaser shall thereafter collect and retain all
Tenant reimbursements. Seller shall transfer to Purchaser or provide Purchaser
with a credit against the Purchase Price at the Closing Date and without
additional charge all security deposits and any other deposits or payments by
tenants with respect to operating expenses.
10.6    Recording Costs. Seller will pay the cost of recording all documents
necessary to place record title in the condition required under this Agreement.
Purchaser will pay the cost of recording all other documents, including the Deed
and any instrument of conveyance.
10.7    Other Operating Costs. All other operating costs of the Property will be
allocated between Seller and Purchaser as of the Closing Date, so that Seller
pays that part of such other operating costs payable before the Closing Date,
and Purchaser pays that part of such operating costs payable from and after the
Closing Date.
10.8    Other Costs. Except as otherwise provided herein, all costs and expenses
in connection with the transaction contemplated by this Agreement shall be borne
by Seller and Purchaser in the manner in which such costs and expenses are
customarily allocated between the parties at closings of real property in the
State where the Property is located, including, but not limited to, Seller
paying the documentary stamp tax for the Deed and any transfer fee or transfer
tax for the Deed and the recording fees for the applicable satisfactions, as
required.
10.9    Attorney’s Fees. Each of the parties will pay its own attorneys’ fees
incurred in the preparation and negotiation of this Agreement and the Closing of
the transaction contemplated hereby, except that a party defaulting under this
Agreement or any closing document will pay the reasonable attorneys’ fees and
court costs incurred by the non-defaulting party to enforce its rights regarding
such default and as otherwise set forth in Section 22.3 hereof.
11.    Operation Prior to Closing. During the period from the date of Seller’s
acceptance of this Agreement to the Closing Date (the “Executory Period”),
Seller shall operate and maintain the Property in the ordinary course of
business in accordance with prudent, reasonable business standards, including
the maintenance of adequate liability insurance and insurance against loss by
fire, windstorm and other hazards, casualties and contingencies, including
vandalism and malicious mischief. However, Seller shall execute no contracts,
leases or other agreements regarding the

12


3877973.10

--------------------------------------------------------------------------------




Property during the Executory Period that are not terminable on or before the
Closing Date, without the written consent of Purchaser, which consent may be
withheld by Purchaser in its sole discretion.
12.    Seller Post-Closing Possession Rights.
12.1    Upon Closing of the transactions contemplated under this Agreement,
Purchaser and Seller acknowledge and agree that (such premises described in
Section 12.1 shall be collectively referred to as, the “Seller Retained
Premises”):
12.1.3    From the Closing Date until March 18, 2016, Seller shall have the
right to retain possession of the following premises within the Discovery
Building on the Real Property without any charge to Seller for any rent,
additional rent, use or occupancy charges or operating expenses reimbursement
whatsoever:
12.1.3.1    Discovery building, floor 2, “D” pod, south; Cubical and office area
known as “Executive Offices and cubicles”; Approximately 8,000 sq ft.;
12.1.3.2    Discovery building, floor 2, “D” pod, north; Cubical and office area
known as “RSI area”; Approximately 6,000 sq ft.;
12.1.3.3    Discovery building, floor 1, “D” pod, south; Cubical and office
space; Approximately 7,000 sq ft.;
12.1.3.4    Connecting hallways, access to restrooms, common areas and
associated area meeting rooms; and
12.1.3.5    Discovery building, floor 1, room W112; Known as the “Data Center”;
Space is less than 2,000 sq ft.
12.1.4    From the Closing Date until April 30, 2016, Seller shall have the
right to occupy the following premises within the Discovery Building on the Real
Property without any charge to Seller for any rent, additional rent, use or
occupancy charges or operating expenses reimbursement whatsoever:
12.1.4.1    Discovery building, floor 1, room W112; Known as the “Data Center”;
Space is less than 2,000 sq ft. Purchaser will be notified prior to, and
Purchaser representatives may be present on site when, any Excluded Property is
being removed from the Data Center and any other parts of the Seller Retained
Premises; in addition, Seller agrees that the other provisions of Sections 1.2.1
through 1.2.7 above will apply to the removal of Excluded Property, including
but not limited to the Coater (as defined below), from the Seller Retained
Premises.
12.2     Seller agrees to indemnify and hold harmless Purchaser and its
affiliates, partners, employees, agents, and counsel, from and against any and
all damages or deficiencies resulting from, arising out of or related to
Seller’s use of and presence in the Seller Retained Premises, including but not
limited to third party claims, direct claims and any other claims. In addition,
Seller agrees to maintain (and provide to Purchaser reasonable evidence of)
reasonable

13


3877973.10

--------------------------------------------------------------------------------




amounts and types of insurance typically maintained by tenants in leased space
similar to the Seller Retained Premises.


12.3    Seller may keep and store the Excluded Property at the Real Property
whether or not located within the Seller Retained Premises in areas designated
by Purchaser. Seller shall have the right to occupy the Seller Retained Premises
for its normal business operations and such other portions of the Real Property
designated by Purchaser to sell any Excluded Property prior to March 18, 2016,
provided, however, that solely with respect to the Mainline Coater and all
associated equipment (the “Coater”) located in the Discovery Building and
currently used by 3M, Seller shall have until June 30, 2016 to sell such Coater
and, in the event Seller sells the Coater on or before such date, Purchaser
agrees to cooperate with Seller to remove same from the Property. With respect
to the Coater, (i) Seller shall pay all costs associated with the removal of the
Coater from the Real Property, including but not limited to the cost of
restoration of any damage caused to the Real Property as a result of such
removal, (ii) Purchaser’s obligation to cooperate shall be at Seller’s cost,
(iii) Purchaser shall have the right to approve the contractor and the right to
establish reasonable requirements as to the method, timing and means selected to
effect such removal and restoration, (iv) the provisions of Section 22.11.1
shall not apply to Seller’s obligations under this Section 12.3, and (v), in the
event the Coater is not removed from the Real Property by June 30, 2016, the
Coater shall, at the close of business on June 30, 2016, automatically be deemed
abandoned by Seller and automatically become the exclusive property of
Purchaser. Seller’s right to retain possession of portions of the Real Property
in accordance with this Section 12 shall be referred to as the “Seller Retained
Possession”.
13.    Representations and Warranties by Seller. Seller represents to Purchaser,
as of the date hereof, and as of the Closing Date:
13.1    Seller is and on the Closing Date will be the owner of the Real
Property, subject only to the Permitted Exceptions.
13.2    Seller owns the Personal Property, free and clear of all encumbrances,
except security interests which will be discharged on or before the Closing
Date.
13.3    Seller is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware.
13.4    Seller is neither a “foreign person” nor a “foreign corporation” as
those terms are defined in Section 7701 of the Internal Revenue Code of 1986, as
amended.
13.5    Neither Seller nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the Office of Foreign
Asset Control (“OFAC”) of the Department of the Treasury (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including, without limitation, the September 24, 2001,
Executive Order Blocking Property and Prohibiting

14


3877973.10

--------------------------------------------------------------------------------




Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action, and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities.
13.6    Other than the Leases and any other leases, modifications, renewals and
extensions that Purchaser has consented to in accordance with Section 11 hereof,
there are no other leases or possessory rights of others regarding the Real
Property. To Seller’s knowledge, there are no material defaults by Seller or, by
the tenants under the Leases.
13.7    Other than this Agreement, Seller has not entered into any other
contracts for the sale of the Real Property, nor are there any rights of first
refusal or options to purchase the Real Property that might prevent the
consummation of this Agreement.
13.8    This Agreement and all documents executed by Seller that are to be
delivered to Purchaser at the Closing are, or at the time of Closing will be,
duly authorized, executed and delivered by Seller, and are, or at the time of
Closing will be, legal, valid and binding obligations of Seller, and do not, and
at the time of Closing, will not, violate any provisions of any contract or
judicial order to which Seller is a party or to which Seller is subject. The
individual executing this Agreement on behalf of Seller has the right, power and
authority to execute this Agreement on behalf of Seller, and to bind Seller to
the terms hereof.
13.9    RADON NOTICE. RADON IS A NATURALLY OCCURRING RADIOACTIVE GAS THAT WHEN
IT HAS ACCUMULATED IN A BUILDING IN SUFFICIENT QUANTITIES, MAY PRESENT HEALTH
RISKS TO PERSONS WHO ARE EXPOSED TO IT OVER TIME. LEVELS OF RADON THAT EXCEED
FEDERAL AND STATE GUIDELINES HAVE BEEN FOUND IN BUILDINGS IN TEXAS. ADDITIONAL
INFORMATION REGARDING RADON AND RADON TESTING MAY BE OBTAINED FROM YOUR COUNTY
HEALTH DEPARTMENT.
13.10    Wells. Seller knows of no wells on the Property and hereby makes the
disclosure pursuant to Minn. Stat. § 103I.235, Subd. 1. At the time of Closing,
Seller will deliver any required well certificate pursuant to Minn. Stat. §
103I.235, Subd. 1, and if no such well certificate is required, Seller shall
include on the Deed the statement “the Seller certifies that the Seller does not
know of any wells on the described real property.”
13.11    Septic. For purposes of satisfying the requirements of Minn. Stat. §
115.55, Seller represents that there is no “individual sewage treatment system”
(within the meaning of such statute) on or serving the Real Property.
13.12    Methamphetamine Disclosure. For purposes of satisfying the requirements
of Minn. Stat. § 152.0275, to Seller’s knowledge, methamphetamine production has
not occurred on the Real Property.
13.13    Leases, Etc. True, complete and correct copies of the Leases,
Contracts, Permits, Plans and Records, in each case, in all material respects,
have been delivered to Purchaser.

15


3877973.10

--------------------------------------------------------------------------------




13.14    Other Environmental Matters. As of the date hereof, to Seller’s
knowledge, except as disclosed in the Existing Phase I, from and after the date
of the Existing Phase I until the date hereof, Seller has not received from any
Governmental Authority written notice of any material violation of any
environmental statute, environmental ordinance, environmental rule or
environmental regulation applicable (or alleged to be applicable) to the Real
Property which has not been resolved.
The representations and warranties of Seller contained in this Agreement will be
true now and as of the Closing Date as if made on the Closing Date, and Seller
shall have delivered to Purchaser at Closing a certificate dated the Closing
Date, signed by an authorized representative of Seller, certify that such
representations and warranties are true as of the Closing Date (the “Bring-Down
Certificate”). The representations and warranties made herein by the Seller
shall be deemed to be continuing representations and warranties and shall
survive the closing of the transaction herein contemplated for a period of six
(6) months after the Closing, and shall not be merged in any conveyance. As used
in this Agreement, the term “Seller’s knowledge” or any such other similar term
imparting knowledge to the Seller, shall mean the current, actual, personal (and
not constructive or imputed) knowledge, without independent investigation or
inquiry, of Len Swanson of Seller. Except as herein expressly stated, Purchaser
is purchasing the Property based upon its own investigation and inquiry and is
not relying on any representation of Seller or other person and is agreeing to
accept and purchase the Property “as is, where is” subject to the conditions of
examination herein set forth and the express warranties herein contained.


Notwithstanding and without limiting the foregoing, (i) if any of the
representations or warranties of Seller that survive Closing contained in this
Agreement or in any document or instrument delivered in connection herewith are
materially false or inaccurate, or Seller is in material breach or default of
any of its obligations under this Agreement that survive Closing, and Purchaser
nonetheless closes the transactions hereunder and purchases the Property, then
Seller shall have no liability or obligation respecting such false or inaccurate
representations or warranties or other breach or default (and any cause of
action resulting therefrom shall terminate upon the Closing) in the event that
either (x) on or prior to Closing, Purchaser shall have had knowledge of the
false or inaccurate representations or warranties or other breach or default, or
(y) the accurate state of facts pertinent to such false or inaccurate
representations or warranties or other breach or default was contained in any of
the information furnished or made available to or otherwise obtained by
Purchaser, and (ii) to the extent the copies of the Leases, the Contracts,
Permits, Plans, Records or any other information furnished or made available to
or otherwise obtained by Purchaser prior to the date of this Agreement contain
provisions or information that are inconsistent with the foregoing
representations and warranties, Seller shall have no liability or obligation
respecting such inconsistent representations or warranties (and Purchaser shall
have no cause of action or right to terminate this Agreement with respect
thereto), and such representations and warranties shall be deemed modified to
the extent necessary to eliminate such inconsistency and to conform such
representations and warranties to such Leases, Contracts Permits, Plans, Records
and other information.
14.    Representations and Warranties by Purchaser. From the Effective Date
until the Closing Date, Purchaser represents to Seller, as of the date hereof,
and as of the Closing Date, that:

16


3877973.10

--------------------------------------------------------------------------------




14.1    Neither Purchaser nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents is, nor
will they become, a person or entity with whom United States persons or entities
are restricted from doing business under regulations of the OFAC of the
Department of the Treasury (including those named on OFAC’s Specially Designated
and Blocked Persons List) or under any statute, executive order (including,
without limitation, the September 24, 2001, Executive Order Blocking Property
and Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or
Support Terrorism), or other governmental action, and is not and will not engage
in any dealings or transactions or be otherwise associated with such persons or
entities.
14.2    Purchaser is a limited liability limited partnership, duly organized,
validly existing and in good standing under the laws of the State of Minnesota.
14.3    This Agreement and all documents executed by Purchaser that are to be
delivered to Seller at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Purchaser, and are, or at the time of
Closing will be, legal, valid and binding obligations of Purchaser, and do not,
and at the time of Closing, will not, violate any provisions of any contract or
judicial order to which Purchaser is a party or to which Purchaser is subject.
The individual executing this Agreement on behalf of Purchaser has the right,
power and authority to execute this Agreement on behalf of Purchaser, and to
bind Purchaser to the terms hereof.
15.    1031 Exchange. Purchaser may structure the acquisition of the Property as
a like-kind exchange under Internal Revenue Code Section 1031 at Purchaser’s
sole cost and expense. Seller shall reasonably cooperate therein, provided that
Seller shall incur no costs, expenses, or liabilities in connection with
Purchaser’s exchange. Purchaser shall indemnify, defend, and hold Seller
harmless therefrom and Seller shall not be required to take title to or contract
for purchase of any other property. If Purchaser uses a qualified intermediary
to effectuate the exchange, any assignment of the rights or obligations of
Purchaser hereunder shall not relieve, release, or absolve Purchaser of its
obligations to Seller. In no event shall Purchaser’s desire to effectuate a
like-kind exchange either (i) extend the closing beyond the Closing Date or (ii)
permit Purchaser to postpone the Closing Date.
16.    Damage. In the event the Property should be damaged by any casualty after
the Effective Date and prior to Closing, Seller, at its sole option, may either
repair the damage (but in no event shall Seller be obligated to spend in excess
of any insurance proceeds actually received by Seller), or assign Purchaser the
insurance proceeds (excluding insurance proceeds representing loss of rents for
the period from the date of such casualty through Closing) and the parties shall
proceed to Closing.
17.    Condemnation. In the event of a taking by condemnation or similar
proceedings or actions of all of the Property, or any material (in Purchaser’s
reasonable judgment) portion of the Property, Purchaser shall have the option to
terminate this Agreement upon written notice to Seller within five (5) business
days after notice thereof whereupon all Earnest Money shall be returned to
Purchaser, and this Agreement shall be null void and the parties shall have no
further obligation to each other. If Purchaser does not exercise its option
under the immediately preceding sentence of

17


3877973.10

--------------------------------------------------------------------------------




this Section to terminate this Agreement, then the Agreement shall remain in
full force and effect and Seller shall assign or pay to Purchaser at Closing,
Seller’s entire interest in and to any and all condemnation awards or proceeds
from any such proceedings or actions in lieu thereof. If either party shall fail
to give such notice then there shall be no reduction in the Purchase Price, and
Seller shall assign to Purchaser at the Closing Date all of Seller’s right,
title and interest in and to any award made or to be made in the condemnation
proceedings.
18.    Broker’s Commission. If the transaction contemplated by this Agreement is
consummated in the time and manner required by this Agreement, Seller agrees to
pay Cushman & Wakefield/NorthMarq (“Seller’s Broker”) a sales commission
pursuant to a separate agreement between Seller and Seller’s Broker. If the
transaction contemplated by this Agreement is consummated in the time and manner
required by this Agreement, Purchaser agrees to pay Brisky Commercial
(“Purchaser’s Broker”) a sales commission pursuant to a separate agreement
between Purchaser and Purchaser’s Broker. Seller’s Broker shall be paid its
commission from closing proceeds. Purchaser shall pay the Purchaser’s Broker at
Closing and provide reasonable evidence of same to Seller. Seller and Purchaser
each represent and warrant to the other that they have dealt with no other
brokers in connection with this transaction other than Seller’s Broker and
Purchaser’s Broker, respectively, and agree to indemnify each other and to hold
each other harmless against all claims, damages, costs or expenses of or for any
other such fees or commissions resulting from their actions or agreements
regarding the execution or performance of this Agreement, and will pay all costs
of defending any action or lawsuit brought to recover any such fees or
commissions incurred by the other party, including reasonable attorneys’ fees.
19.    Remedies.


19.1    Purchaser’s Remedies. If Seller defaults under this Agreement, and fails
to cure such default within thirty (30) days after the date of Purchaser’s
notice, then Purchaser, as its sole and exclusive right and remedy as a result
of such Seller default, may elect to either (i) cancel this Agreement, in which
event the Earnest Money shall be returned to Purchaser, and thereupon no party
shall have any further right or obligation hereunder, or (ii) Purchaser may
enforce specific performance of this Agreement without any reduction or
abatement of the Purchase Price; provided such election is made within sixty
(60) days after the date of Seller’s default, and if no such election is timely
made, Purchaser shall be deemed to have elected cancellation and the return of
the Earnest Money. However, a decree of specific performance may not include any
judgment, order or directive by which Seller is obligated to pay any money to
Purchaser except as provided in Section 22.3 of this Agreement.
19.2    Seller’s Remedies    If Purchaser defaults in its obligations under this
Agreement, except those contained in Section 6.1, Seller, as its sole and
exclusive remedy, shall be entitled to (i) terminate this Agreement in
accordance with Minn. Stat. Section 559.21 and retain the Earnest Money as
liquidated damages; or (ii) Seller may enforce specific performance of this
Agreement; provided such election is made within six (6) months days after the
date of Purchaser’s default, and if no such election is timely made, Seller
shall be deemed to have elected cancellation and the retention of the Earnest
Money. If Purchaser defaults in the performance of its obligations under Section
6.1, and such default shall not be cured within ten (10) days after notice from
Seller, Seller

18


3877973.10

--------------------------------------------------------------------------------




shall have and may pursue all rights and remedies available to it hereunder, at
law or in equity, or otherwise, including, but not limited to, an action for
damages or specific performance.
20.    Assignment. Neither party may assign its rights under this Agreement
without the consent of the other party, which consent shall not be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, at any time
prior to the Closing, Purchaser may assign its interest in this Agreement to an
affiliate or affiliates of Purchaser (each, a “Permitted Assignee”) without
Seller’s consent but with notice to Seller, provided that (w) the Permitted
Assignee shall assume in writing all of Purchaser’s obligations pursuant to an
assignment and assumption agreement in form and content acceptable to Seller in
the exercise of Seller’s reasonable judgment, (x) Purchaser or its principals
are the designated officers of such affiliate entity and control such affiliate
entity, (y) Purchaser provides a copy of such written assignment to Seller prior
to Closing and Purchaser shall remain jointly and severally liable with
Permitted Assignee for all obligations and indemnifications hereunder
notwithstanding such assignment and (z) such assignment shall not require the
consent of any third party or delay the consummation of the transactions
contemplated by this Agreement. As used herein, (i) “affiliate(s)” shall mean
any person which, directly or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, such person first
mentioned; (ii) “control” (including the correlative meaning of the terms
“controlled by” and “under common control with”) means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of an entity, whether through the ownership of voting securities, by
contract or otherwise; and (iii) “Person” shall mean an individual, corporation,
partnership, limited liability company, joint venture, estate, or trust. Any
such assignment will not relieve such assigning party of its obligations under
this Agreement. Purchaser shall notify Seller within three (3) business days of
any assignment or transfer, including the name, address and contact information
thereof.
21.    Notices. All notices, demand, or other communications of any type (herein
collectively referred to as “Notices”) given by the Seller to the Purchaser or
by the Purchaser to the Seller, whether required by this Agreement or in any way
related to the transaction contracted for herein, shall be void and of no effect
unless given in accordance with the provisions of this Section 21. All notices
shall be in writing and delivered to the person to whom the notice is directed,
either personally, by email, by nationally recognized overnight courier, or by
United States Mail, as registered or certified item, return receipt requested.
Notices delivered by mail shall be effective when deposited in a post office
other depository under the care of custody of the United States Postal Service,
enclosed in wrapper with proper postage affixed, addressed, if to the Seller, as
follows or at such other address as either party may from time to time specify
in writing delivered to the other party in accordance herewith:
If to Seller:    


Imation Corp.
Discovery 1A-01

19


3877973.10

--------------------------------------------------------------------------------




1 Imation Way
Oakdale, MN 55128
Attention: Jennifer A. Tenenbaum, Senior Counsel
Telephone: (651) 704-3815
Email: jatenenbaum@imation.com


With a copy to:


Otterbourg P.C.
230 Park Avenue
New York, NY 10169
Attention: Oleg Sabel, Esq.
Telephone: (212) 905-3633
Email: osabel@otterbourg.com




If to Purchaser:


Larson Family Real Estate LLLP
3060 Centerville Road
Little Canada, MN 55117
Attention: Michael P. Larson
Telephone: (651) 787-7266
Email: michael.larson@slumberland.com


With a copy to:


Gray Plant Mooty Mooty & Bennett, P.A.
500 IDS Center
80 South Eighth Street
Minneapolis, MN 55402
Attention: John Fitzgerald, Esq.
Telephone: (612) 632-3064
Email: john.fitzgerald@gpmlaw.com
            
Notices delivered personally shall be effective when actually received by the
party to whom notice is sent. Notices delivered via overnight courier shall be
effective the first business day after delivery to the overnight courier for
next business day delivery. Notices delivered by electronic mail shall be
effective when transmitted.


22.    Miscellaneous.
22.1    This Agreement shall be construed and interpreted in accordance with the
laws of the State in which the Property is located and the obligations of the
parties hereto are and shall be performed in the county wherein the Property is
located. Where required for proper interpretation,

20


3877973.10

--------------------------------------------------------------------------------




words in singular shall include the plural, the masculine gender shall include
the neuter and the feminine, and vice versa. The terms “heirs, executors,
administrators and assigns” shall include “successors, legal representatives and
assigns.”
22.2    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective legal representatives, successors and
permitted assigns. This Agreement may not be modified or amended, except by an
agreement in writing signed by Seller and Purchaser. The parties may waive any
of the conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if writing and signed by
the party waiving such conditions or obligations. No waiver by Purchaser or
Seller of a breach of any of the terms, covenants and conditions of this
Agreement by the other party shall be construed or held to be a waiver of any
succeeding or preceding breach of the same or any other term, covenant or
condition herein contained. No waiver of any default by Purchaser or Seller
hereunder shall be implied from any omission by the other party to take any
action on account of such default if such default persists or is repeated, and
no express waiver shall affect a default other than as specified in such waiver.
22.3    In the event it becomes necessary for either party hereto to file a suit
to enforce this Agreement or any provisions contained herein, the party
prevailing in such action shall be entitled to recover, in addition to all other
remedies or damages, reasonable attorneys’ fees and court costs, including
appellate costs, incurred in such suit.
22.4    The descriptive heading of the several Sections and Paragraphs contained
in this Agreement are inserted for convenience only and shall not control or
affect the meaning or construction of any of the provisions hereof.
22.5    This Agreement, including the Exhibits hereto and the items to be
furnished in accordance hereof, constitutes the entire agreement among the
parties pertaining to the subject matter hereof and supersedes all prior and
contemporaneous agreement and understanding of the parties in connection
therewith. No representation, warranty, covenant, agreement or condition not
expressed in this Agreement shall be binding upon the parties hereto or shall
affect or be effective to interpret, change or restrict the provisions of this
Agreement.
22.6    This Agreement may be executed in multiple counterparts, all of which
when taken together shall constitute one and the same agreement. It shall not be
necessary that the signature of all parties appear on the same counterpart, so
long as each party signs at least one counterpart. Electronic or pdf signatures
shall be deemed original.
22.7    Unless otherwise specified, in computing any period of time described in
this Agreement, the day of the act or event after which the designated period of
time begins to run is not to be included, and the last day of the period so
computed is to be included, unless such last day is a Saturday, Sunday or legal
holiday under the laws of the State in which the Property is located, in which
event the period shall run until the end of the next day which is neither a
Saturday, Sunday or legal holiday.

21


3877973.10

--------------------------------------------------------------------------------




22.8    If any term or provision of this Agreement which would not deprive the
parties of the benefit of the bargain shall be held to be invalid, illegal,
unenforceable or inoperative as a matter of law, the remaining terms and
provision of this Agreement shall not be affected thereby, but each such
remaining term and provision shall be valid and shall remain in full force and
effect.
22.9    Each party hereto acknowledges that each of them has had the benefit of
legal counsel of its own choice and has been afforded an opportunity to review
this Agreement with its legal counsel and that this Agreement has been jointly
drafted and shall be construed as having been jointly drafted by each party
hereto. Accordingly, the rule of construction to the affect that ambiguities are
to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement of any amendments or exhibits hereto.
22.10    TIME IS OF THE ESSENCE with respect to the performance by the parties
of their respective obligations under this Agreement.
22.11    Limitation of Liability.
22.11.1    Notwithstanding anything to the contrary contained in this Agreement
or any documents executed in connection herewith (other than the provisions of
Section 12.3 above), if the Closing of the transaction contemplated hereunder
shall have occurred, (i) the aggregate liability of Seller arising pursuant to
or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement or any document or certificate executed or delivered in connection
herewith shall not exceed Three Hundred Twenty-Five Thousand Dollars ($325,000)
(the “Liability Ceiling”) and (ii) in no event shall Seller have any liability
to Purchaser unless and until the aggregate liability of Seller arising pursuant
to or in connection with the representations, warranties, indemnifications,
covenants or other obligations (whether express or implied) of Seller under this
Agreement or any document or certificate executed or delivered in connection
herewith shall exceed Fifty Thousand Dollars ($50,000) (the “Liability Floor”).
If Seller's aggregate liability to Purchaser shall exceed the Liability Floor,
Seller shall be liable for the entire amount thereof up to but not exceeding the
Liability Ceiling.
22.11.2     Neither Seller nor any agent, advisor, representative, affiliate,
employee, director, partner, member, beneficiary, investor, servant,
shareholder, trustee or other person or entity acting on Seller’s behalf or
otherwise related to or affiliated with Seller, shall have any personal
liability, directly or indirectly, under or in connection with this Agreement or
any agreement made or entered into under or pursuant to the provisions of this
Agreement, or any amendment or amendments to any of the foregoing made at any
time or times, heretofore or hereafter, and Purchaser and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller's assets for the payment of any claim or for any performance,
and Purchaser, on behalf of itself and its successors and assigns, hereby waives
any and all such personal liability.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]





22


3877973.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Seller and Purchaser have executed this Agreement as of the
Effective Date.




SELLER:                        PURCHASER


IMATION CORP.                    LARSON FAMILY REAL ESTATE a Delaware
corporation                LLLP
a Minnesota limited liability limited
                                    partnership


By /s/ James C. Ellis                    By /s/ Kenneth R. Larson
Printed Name James C. Ellis                Printed Name Kenneth R. Larson    
Its Vice President                    Its    Partner            







3877973.10

--------------------------------------------------------------------------------




EXHIBITS


EXHIBIT A         Legal Description of the Real Estate


EXHIBIT B-1        Included Property


EXHIBIT B-2        Excluded Property


EXHIBIT C        Leases and Security Deposits


EXHIBIT D        Contracts


EXHIBIT E        Permits


EXHIBIT F        Form of Escrow Agreement


EXHIBIT G        Additional Permitted Exceptions


EXHIBIT H        Form of Bill of Sale


EXHIBIT I        Form of Assignment of Leases


EXHIBIT J        Form of Assignment of Contracts and Permits





3877973.10

--------------------------------------------------------------------------------




EXHIBIT A


Legal Description


Real property in the City of Oakdale, County of Washington, State of Minnesota,
described as follows:


Parcel A (Certificate of Title No. 50606):


Lot 3, Block 1, Oakdale Farm 2nd Addition.


Parcel B (Certificate of Title No. 50607):


Outlot C, Oakdale Farm 2nd Addition.


Parcel C (Abstract):


Lots 1, 2, 4, 5, and 6, Block 1; and Outlots A, D, and F, Oakdale Farm 2nd
Addition.


Parcel D:


Rights of use over parts of a pipe line easement in Lots 2 and 4, Block 1,
Oakdale Farm 2nd Addition, as such rights are contained in the Skyway Agreement,
dated February 23, 1998, recorded May 1, 1998 in the office of the Washington
County Recorder as Doc. No. 978395, and as such pipe line easement was amended
by the Agreement Redescribing Easement, dated December 16, 1999, recorded
February 15, 2000 as Doc No. 3092702.







3877973.10

--------------------------------------------------------------------------------




EXHIBIT B-1


List of Included Property




 
Approximate Count
Office Space
 
Cubicles
450
Tables
250
Chairs
1600
Cabinets
650
 
 
Cafeteria Area
 
Major Appliances
35
Tables
90
Chairs and Stools
150
Cabinets and Open Shelving
35
 
 
Fitness Area
 
Fitness Machines
12
Weight Equipment
9
 
 
Lab and Other
 
Carts
60
Chairs and Stools
15
Workbenches
10





All office/conference room/other audio-visual equipment


The existing computer system, including hardware and software, that tracks all
shipping and receiving of chemicals and other hazardous substances in and out of
the Real Property





3877973.10

--------------------------------------------------------------------------------






EXHIBIT B-2


List of Excluded Property



3877973.10

--------------------------------------------------------------------------------




Item
Description
1
Zeta Mill LMZ2 2 liter (Netzsch mfg) 304-R-104
2
Zeta Mill LMZ2 2 liter (Netzsch mfg) 304-R-101
3
Zeta Mill LMZ2 2 liter (Netzsch mfg) 304-R-102
4
MAINLINE COATER AND ALL ASSOCIATED EQUIPMENT
5
VIBRATION TEST SYSTEM W110
6
VIBRATION TEST SYSTEM W110
7
DROP TESTER W110
8
DROP TESTER W110
9
COMPRESION TEST SYSTEM W110
10
COMPRESION TEST SYSTEM W110
11
Double Planetary Mixer 4 gal (Ross mfg) 304-B-103
12
Temperature control for Ross Mixers 3
13
Yale Pallet Truck w/Scale
14
Table, Samplemaker, model #DPS3248 W110
15
Double Planetary Mixer 40 gallon (Ross mfg) 304-B-105
16
Ross HV Mixing Blades for DPM-40 gallon mixer
17
Ross HV Mixing Blades for DPM-40 gallon mixer.1
18
Pre-Mix Disperser VC-50 liter (Netzsch mfg) 304-V-101
19
Pre-Mix Disperser VC-250 liter (Netzsch mfg) 304-V-105
20
High Shear Mixer 5 gallon (Cowles mfg) 304-A-102
21
Zeta Mill LMZ10 10 liter (Netzsch mfg) 304-R-105
22
Filter Cart 304-S-101 (Roki filter housing, Viking pump, cart)
23
Filter Cart 304-S-102 (Roki filter housing, Viking pump, cart)
24
Filter Cart 304-S-103 (Roki filter housing, Viking pump, cart)
25
V-Grip Bulk Rack starter/add-on 6'W 2'D 8'H w 4 shelf Cherry Red Double Section
26
V-Grip Bulk Rack starter addon 6'W 2'D 8'H 4 shelf Cherry Red Double Section
27
V-Grip Bulk Rack starter 6'W 2'D 8'H w4 shelf Cherry Red 1 Section
28
Wash Tank fabricated at Val Fab mfg 304-V-121
29
Wash Tank fabricated by Val Fab Inc mfg 304-V-122 20 Gal Stainless Steel
30
Mixer Stand 2, Portable to mount air mixer for drum
31
Dispensing Pumps and nozzles and braided hoses
32
MCC to house the VFDs for the Cmpd Equipment (Netzsch mfg)
33
ROLL CARTS
34
ROLL CART
35
T4ROLL BOXS (5)
36
MTXROLLS T4
37
SKI-JUMP SLIDE 1
38
OVERBITE MEASRNT
39
HV SLIDE VAC BOX
40
WZ2 - JACK ASS'Y
41
FRAME GRABBER D T3852-8 W B KOLB
42
AP CHECK PRINTER






2


3877973.10

--------------------------------------------------------------------------------




EXHIBIT C


Leases and Security Deposits


Lease Agreement between Imation Corp. as Landlord and Educational Credit
Management Corporation as Tenant dated the 4th day of April, 2008, as amended by
Amendment No. 1 to Lease Agreement dated the 1st day of December, 2010,
Amendment No. 2 dated the 4th day of May 2012 and Amendment No. 3 dated the 10th
day of September 2015.
Security Deposit: None




Lease Agreement between Imation Corp. as Landlord and Eastman Kodak Company (as
successor in interest to Kodak Polychrome Graphics) as Tenant dated as of
December 31, 2001, as amended by Amendment No. 1 dated December 11, 2003,
Amendment No. 2, dated October 14, 2004, Amendment No. 3 dated November 28,
2007, Amendment No. 4 dated August 1, 2012, Amendment No. 5 dated October 1,
2014 and Amendment No. 6 dated December 4, 2015.
Security Deposit: None




Amended and Restated Lease Agreement between Imation Corp. as Landlord and
Carestream Health (as successor in interest to Eastman Kodak Company), as Tenant
previously entered into an dated as of January 1, 2003, as amended by a
Memorandum of Lease executed as of January 30, 2003, Amendment No. 1 dated as of
November 17, 2003 and Amendment No. 2 dated as of December 11, 2006, Amendment
No. 3 dated as of October 12, 2007, Amendment No. 4 dated January 21, 2008,
Amendment No, 5 dated February 1, 2011, Amendment No. 6 dated August 1, 2012,
Amendment No. 7 dated October 26, 2012,Amendment No. 8 dated December 14, 2013
and Amendment No. 9 dated April 1, 2013.
Security Deposit: None


PCS Site Agreement effective 1/25/99 between Imation and Sprint Spectrum LP.
(This is for a cell antennae on the roof).


Coater Use Agreement dated between Imation Corp. and 3M Company dated June 18,
2012 as amended by Amendment No. 1 dated March 13, 2013.







3877973.10

--------------------------------------------------------------------------------




EXHIBIT D


Contracts


Contract Maintenance Agreement dated December 15, 2014 between Imation Corp. and
All Source Inc.
Security Officer Service Agreement dated July 25, 2006, as amended, between
Imation Corp. and Allied Security LLC d/b/a AlliedBarton Security Services
Records Management and Service Agreement dated June 1, 200, as amended, between
Imation and Business Data Record Services (technically expired)
Business Services Agreement dated January 1, 2013 between Imation Corp. and
Climate Makers, Inc. (technically expired)
Architectural Engineering Services Contract effective October 4, 1999 between
Imation Corp. and Elness Swenson Graham Architects
Construction Contract dated February 4, 2004 between Imation Corp. and Excel
Systems, Inc.
Standing Contract effective June 18, 2002 between Imation Corp. and Firenet
Systems, Inc.
Maintenance Contract dated November 11, 1996 between Imation Corp. and Floyd
Total Security, as amended.
Standing Contract between Hunt Electric Corporation and Imation Corp. (only
Rider 10 can be located)
[Major Account Master Lease Agreement between Imation Corp. and Konica Minolta
dated August 23, 2007.]
Construction Contract dated April 15, 2003 between Imation Corp. and Lovegreen
Industrial Services, Inc., as amended
Maintenance Contract dated November 18, 1999 between Imation Corp. and Low
Voltage Contractors
Engineering Services Contract effective January 22, 1997 between Imation Corp.
and Michaud Cooley Erickson Consulting Engineers
Construction Contract dated October 15, 2013 between Imation Corp., and MICS
Construction LLC
Letter Agreement dated April 14, 1998 between Imation Corp. and Nardini Fire
Equipment Company

3877973.10

--------------------------------------------------------------------------------




Service Agreement dated January 25, 2001 between Imation Corp. and Plunkett Pest
Control, Inc.
Product Supply Agreement dated March 1, 1998 between Imation Enterprises Corp.
and Praxair, Inc., as amended
Landscape Maintenance Agreement dated February 12, 2015 between Imation Corp.
and Prescription Landscape, Inc.
Master Agreement dated January 2, 2013 between Imation Corp. and Ricoh USA, Inc.
Maintenance Contract dated February 9, 2000 between Imation Corp. and Schindler
Elevator Corporation, as amended
Maintenance Contract dated June 6, 2001 between Imation Corp. and Uhl Company
Engineering Services Contract dated March 3, 2005 between Imation Corp. and
Unified Theory, Inc.
Maintenance Contract dated April 4, 2000 between Imation Corp. and Videotronix,
Inc.
Engineering Contract dated August 2, 2000, as amended between Imation Corp. and
Yale Materials Handling Minnesota (f/k/a Electric Forklift Supply, Inc.)





2


3877973.10

--------------------------------------------------------------------------------




EXHIBIT E


Permits


Air Permit 16300108-005 - MPCA
Permit expiration date - Non-expiring 
This permit is non-transferable.  A new application needs to be made prior to
transfer of ownership.


EPA ID LQG: MNR000004143
Non expiring


Washington County Hazardous Waste License. 608
Issued: 4/7/2015 Expiration: 3/1/2016
License is non-transferable. Requires application by new owner.


Radioactive Materials License 1104-200-62 - MN Dept. Health
Issued: 3/22/2012               Expires: 11/30/2016


DEA Controlled Substance Registration Certificate - RI0250338
Issued: 10/07/2014             Expires: 11/30/2015
Not transferable on change of ownership.


MN Controlled Substance Researcher 501275-0
Issued: 4/6/2015 Expires: 5/31/2016
Currently issued to Imation employee


MN Dept. of Public Safety, Permit to  Purchase and/or Possess Ethyl Alcohol
Issued: 8/11/2014               Expires: 9/27/2015
Currently issued to Imation employee


Hazardous Materials Shipper Certificate of Registration Imation Corp. 060215 554
013X
Issued: 6/2/2015 Expires: 6/30/2016







3877973.10

--------------------------------------------------------------------------------




EXHIBIT F


Form of Escrow Agreement
ESCROW AGREEMENT


THIS ESCROW AGREEMENT (this “Agreement”), dated as of the ___ day of December,
2015, is among FIRST AMERICAN TITLE INSURANCE COMPANY, having an address at
_______________________ (“Escrowee”), IMATION CORP., having an address at
_______________________ (“Seller”), and LARSON FAMILY REAL ESTATE LLLP, having
an address at _______________________ (“Purchaser”).


W I T N E S S E T H
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of the date hereof, for the purchase and sale of those
certain parcels of land consisting of approximately 122 acres of land,
containing roughly 546,936 square feet of improvements thereon (such
improvements, structures and fixtures, collectively, the “Improvements”)
(approximately 71 of the 122 acres consist of vacant land), located in the City
of Oakdale, County of Washington, State of Minnesota, with an address of 1
Imation Way, commonly known as the Imation Corporate Campus (the “Property”), as
more particularly described therein (hereinafter referred to as the “Contract”);


WHEREAS, the Contract provides for the terms and conditions applicable to the
sale and purchase of the Property and the performance obligations and rights of
Seller and Purchaser; and


WHEREAS, Seller and Purchaser agree, pursuant to the Contract, that Escrowee
shall hold, in escrow the Earnest Money (capitalized terms not otherwise defined
herein are defined pursuant to Paragraph 6 hereof) in accordance with the terms
and conditions of the Contract and this Agreement.


NOW, THEREFORE, the parties hereto agree as follows:



3877973.10

--------------------------------------------------------------------------------




1.    Appointment of Agent.
1.1    Purchaser and Seller hereby appoint Escrowee to act as their escrow agent
on the terms and conditions hereinafter set forth, and Escrowee accepts such
appointment.
1.2    Escrowee agrees to hold the Earnest Money on behalf of the parties to the
Contract, and to apply, disburse and deliver the Earnest Money as provided in
the Contract and this Agreement. In the event of any conflict between the terms
and conditions of the Contract and the terms or conditions of this Agreement, as
to the obligations of Escrowee, the terms and conditions of this Agreement shall
govern and control.
2.    Disposition of the Earnest Money.
2.1    Escrowee shall hold the Earnest Money in an interest bearing savings
account which rate of interest need not be maximized. Escrowee shall not
commingle the Earnest Money with any other funds.
2.2    At Closing, Escrowee shall pay the Earnest Money to Seller or otherwise
in accordance with the terms of the Contract. If prior to the Closing, either
party makes a demand upon Escrowee for delivery of the Earnest Money, Escrowee
shall give notice to the other party of such demand. If a notice of objection to
the proposed payment is not received from the other party within seven (7)
Business Days after the giving of notice by Escrowee, Escrowee is hereby
authorized to deliver the Earnest Money to the party who made the demand. If
Escrowee receives a notice of objection within said period, then Escrowee shall
continue to hold the Earnest Money and thereafter pay it to the party entitled
when Escrowee receives (a) notice from the objecting party withdrawing the
objection, or (b) a notice signed by both parties directing disposition of the
Earnest Money, or (c) a judgment or order of a court of competent jurisdiction.
Notwithstanding anything to the contrary contained in this Agreement, the
Earnest Money shall be immediately paid to Seller in each and every instance of
a termination of the Contract by Purchaser or Seller, except as provided in
Sections 5.5.3 or 19.1 of the Contract.
2.3    Nothing in this Section 2 shall have any affect whatsoever upon
Escrowee’s rights, duties, and obligations under Section 3.
3.    Concerning Escrowee.
3.1    Escrowee shall be protected in relying upon the accuracy, acting in
reliance upon the contents, and assuming the genuineness of any notice, demand,
certificate, signature, instrument or other document which is given to Escrowee
without verifying the truth or accuracy of any such notice, demand, certificate,
signature, instrument or other document;
3.2    Escrowee shall not be bound in any way by any other contract or
understanding between the Seller and Purchaser, whether or not Escrowee has
knowledge thereof or consents thereto unless such consent is given in writing;

2


3877973.10

--------------------------------------------------------------------------------




3.3    Escrowee’s sole duties and responsibilities shall be to hold and disburse
the Earnest Money in accordance with this Agreement and the Contract; provided,
however, that Escrowee shall have no responsibility for the clearing or
collection of the check representing the Earnest Money;
3.4    Upon the disbursement of the Earnest Money in accordance with this
Agreement, Escrowee shall be relieved and released from any liability under this
Agreement;
3.5    Escrowee may resign at any time upon at least ten (10) Business Days
prior written notice to the Seller and Purchaser hereto. If, prior to the
effective date of such resignation, the Seller and Purchaser hereto shall have
approved, in writing, a successor escrow agent, then upon the resignation of
Escrowee, Escrowee shall deliver the Earnest Money to such successor escrow
agent. From and after such resignation and the delivery of the Earnest Money to
such successor escrow agent, Escrowee shall be fully relieved of all of its
duties, responsibilities and obligations under this Agreement, all of which
duties, responsibilities and obligations shall be performed by the appointed
successor escrow agent. If for any reason Seller and Purchaser shall not approve
a successor escrow agent within such period, Escrowee may bring any appropriate
action or proceeding for leave to deposit the Earnest Money with a court of
competent jurisdiction, pending the approval of a successor escrow agent, and
upon such deposit Escrowee shall be fully relieved of all of its duties,
responsibilities and obligations under this Agreement;
3.6    Seller and Purchaser hereby agree to, jointly and severally, indemnify,
defend and hold harmless Escrowee from and against any liabilities, damages,
losses, costs or expenses incurred by, or claims or charges made against,
Escrowee (including reasonable attorneys’ fees and disbursements) by reason of
Escrowee performing its obligations pursuant to, and in accordance with, the
terms of this Agreement, but in no event shall Escrowee be indemnified for its
negligence, willful misconduct or breach of the terms of this Agreement;
3.7    In the event that a dispute shall arise in connection with this Agreement
or the Contract, or as to the rights of Seller and Purchaser in and to, or the
disposition of, the Earnest Money, Escrowee shall have the right to (w) hold and
retain all or any part of the Earnest Money until such dispute is settled or
finally determined by litigation, arbitration or otherwise, or (x) deposit the
Earnest Money in an appropriate court of law, following which Escrowee shall
thereby and thereafter be relieved and released from any liability or obligation
under this Agreement, or (y) institute an action in interpleader or other
similar action permitted by stakeholders in the State of Minnesota, or (z)
interplead Seller or Purchaser in any action or proceeding which may be brought
to determine the rights of Seller and Purchaser to all or any part of the
Earnest Money; and
3.8    Escrowee shall not have any liability or obligation for loss of all or
any portion of the Earnest Money by reason of the insolvency or failure of the
institution of depository with whom the escrow account is maintained.
4.    Termination.

3


3877973.10

--------------------------------------------------------------------------------




This Agreement shall automatically terminate upon the delivery or disbursement
by Escrowee of the Earnest Money in accordance with the terms of the Contract
and terms of this Agreement, as applicable.
5.    Notices.
All notices, requests or other communications which may be or are required to be
given, served or sent by any party hereto to any other party hereto shall be
deemed to have been properly given, if in writing and shall be deemed delivered
(a) upon delivery, if delivered in person, or (b) one (1) Business Day after
having been deposited for overnight delivery with any reputable overnight
courier service, and in each case, addressed as follows:
If to Seller:    


Imation Corp.
Discovery 1A-01
1 Imation Way
Oakdale, MN 55128
Attention: Jennifer A. Tenenbaum, Senior Counsel
Telephone: (651) 704-3815
Email: jatenenbaum@imation.com


With a copy to:


Otterbourg P.C.
230 Park Avenue
New York, NY 10169
Attention: Oleg Sabel, Esq.
Telephone: (212) 905-3633
Email: osabel@otterbourg.com




If to Purchaser:


Larson Family Real Estate LLLP
3060 Centerville Road
Little Canada, MN 55117
Attention: Michael P. Larson
Telephone: (651) 787-7266
Email: michael.larson@slumberland.com


With a copy to:


Gray Plant Mooty Mooty & Bennett, P.A.
500 IDS Center

4


3877973.10

--------------------------------------------------------------------------------




80 South Eighth Street
Minneapolis, MN 55402
Attention: John Fitzgerald, Esq.
Telephone: (612) 632-3064
Email: john.fitzgerald@gpmlaw.com




If to Escrowee:


First American Title Insurance Company
National Commercial Services
801 Nicollet Mall, Suite 1900
Minneapolis, MN 55402
Attention: Nicole Haapala
Telephone: (612) 305-2014
Email: nhaapala@firstam.com


6.    Capitalized Terms.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to them in the Contract.
7.    Governing Law/Waiver of Trial by Jury.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF MINNESOTA APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO THE CONFLICTS OF LAW PRINCIPLES OF
SUCH STATE. THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT.
8.    Successors.
This Agreement shall be binding upon and inure to the benefit of the respective
successors and permitted assigns of the parties hereto; provided, however, that
except as expressly provided herein as to the Escrowee, this Agreement may not
be assigned by any party without the prior written consent of the other parties.
9.    Entire Agreement.
This Agreement, together with the Contract, contains the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.

5


3877973.10

--------------------------------------------------------------------------------




10.    Amendments.
Except as expressly provided in this Agreement, no amendment, modification,
termination, cancellation, rescission or supersession to this Agreement shall be
effective unless it shall be in writing and signed by each of the parties
hereto.
11.    Counterparts and/or Email/Facsimile Signatures.
This Agreement may be executed in any number of counterparts, including
counterparts transmitted by facsimile or email, any one of which shall
constitute an original of this Agreement. When counterparts or facsimile or
email copies have been executed by all parties, they shall have the same effect
as if the signatures to each counterpart or copy were upon the same documents
and copies of such documents shall be deemed valid as originals. The parties
agree that all such signatures may be transferred to a single document upon the
request of any party. This Agreement shall not be binding unless and until it
shall be fully executed and delivered by all parties hereto.
12.    Severability.
If any provision of the Agreement or the application of any such provision to
any person or circumstance shall be held invalid, illegal, or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision hereof.


[Remainder of Page Intentionally Left Blank;
Signatures Follow on Next Page]



6


3877973.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed and delivered this Escrow
Agreement as of the date and year first above written.
 
FIRST AMERICAN TITLE INSURANCE COMPANY
By:________________________________
Name:
Title:





IMATION CORP.,
a Delaware corporation


By: __________________________
       Name:
       Title:





LARSON FAMILY REAL ESTATE LLLP,
a Minnesota limited partnership
By:________________________________
Name:
Title:






3877973.10

--------------------------------------------------------------------------------




EXHIBIT G


Additional Permitted Exceptions




Schedule B, Part I, Exceptions #3 through #19 and Schedule B, Part II Items #1
through #3 of the Loan Policy of Title Insurance Number NCS-393863-MPLS dated
June 8, 2009 issued by First American Title Insurance Company, a copy of which
was provided to Purchaser.





3877973.10

--------------------------------------------------------------------------------




EXHIBIT H


Form of Bill of Sale


BILL OF SALE AND GENERAL ASSIGNMENT
THIS BILL OF SALE AND GENERAL ASSIGNMENT (this “Assignment”) is executed as of
the ____ day of _____________, 2016, by IMATION CORP., having an address at
_______________________ (“Assignor”), in favor of LARSON FAMILY REAL ESTATE
LLLP, having an address at _______________________ (“Assignee”).


WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Real Property (as such term is defined in that certain Purchase
and Sale Agreement, dated as of December ____, 2015, between Assignor and
Assignee (the “Agreement”)).


WHEREAS, Assignor desires to sell, assign, transfer, set over and deliver to
Assignee all of Assignor’s rights, if any, in and to the Personal Property (as
such term is defined in the Agreement) (the “Assigned Properties”) and Assignee
wishes to accept such sale, assignment, transfer, set over and delivery.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.    Assignor hereby assigns, transfers, sets over and delivers to Assignee,
its successors and assigns, all of Assignor’s right, title and interest, if any,
in and to the Assigned Properties.
2.    This Assignment is made without warranty, representation, or guaranty by,
or recourse against Assignor of any kind whatsoever, except as expressly set
forth in the Agreement.
3.    Assignor’s liability under this Assignment shall be subject to the
limitations provided for in the Agreement.
4.    This Assignment may be executed in any number of counterparts, each of
which may be executed by any one or more of the parties hereto, but all of which
shall constitute one and the same instrument, and shall be binding and effective
when all parties hereto have executed and delivered at least one counterpart.
5.    The terms and provisions of this Assignment shall be binding upon and
inure to the benefit of the respective parties hereto, and their respective
successors and assigns.
[Remainder of Page Intentionally Left Blank:
Signature Follows on Next Page]

3877973.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Assignor has caused this Assignment to be duly executed as
of the day and year first written above.


ASSIGNOR:
IMATION CORP.,
a Delaware corporation




By: __________________________
                     Name:
                     Title:





3877973.10

--------------------------------------------------------------------------------




EXHIBIT I


Form of Assignment of Leases


ASSIGNMENT AND ASSUMPTION OF LEASES
THIS ASSIGNMENT AND ASSUMPTION OF LEASES (this “Assignment”) is executed as of
the ____ day of __________, 2016, by and between IMATION CORP., having an
address at _______________________ (“Assignor”), and LARSON FAMILY REAL ESTATE
LLLP, having an address at _______________________ (“Assignee”).
WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Real Property (as such term is described in that certain
Purchase and Sale Agreement, dated as of December __, 2015, between Assignor and
Assignee (the “Agreement”)).
WHEREAS, the Property is encumbered by those certain tenants (the “Tenants”)
occupying space under the leases listed and described on Exhibit A annexed
hereto and made a part hereof (collectively, the “Tenant Leases”).
WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as provided herein, all of Assignor’s right, title and
interest in and to the Tenant Leases.
NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Tenant Leases.
2.Assignee hereby affirmatively and unconditionally assumes all of Assignor’s
obligations and liabilities under the Tenant Leases arising from and after the
date hereof.
3.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever, except as expressly set forth
in the Agreement.
4.Assignor’s liability under this Assignment shall be subject to the limitations
provided for in the Agreement.
5.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and the same instrument, and shall be binding and effective when
all parties hereto have executed and delivered at least one counterpart.
6.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.

3877973.10

--------------------------------------------------------------------------------




[Remainder of Page Intentionally Left Blank:
Signatures Follow on Next Page]





2


3877973.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.


ASSIGNOR:
 
IMATION CORP.,
a Delaware corporation


                
By: __________________________
       Name:
       Title:


ASSIGNEE:
 
LARSON FAMILY REAL ESTATE LLLP,
a Minnesota limited liability limited partnership
 
By: ______________________________
   Name:
   Title:




3877973.10

--------------------------------------------------------------------------------




EXHIBIT J


Form of Assignment of Contracts and Permits


ASSIGNMENT AND ASSUMPTION OF CONTRACTS
THIS ASSIGNMENT AND ASSUMPTION OF CONTRACTS (this “Assignment”) is executed as
of the ____ day of ______, 2016, by and between IMATION CORP., having an address
at _______________________ (“Assignor”), and LARSON FAMILY REAL ESTATE LLLP,
having an address at _______________________ (“Assignee”).


WHEREAS, Assignee is this day purchasing from Assignor and Assignor is conveying
to Assignee the Real Property (as such term is described in that certain
Purchase and Sale Agreement, dated as of December ____, 2015, between Assignor
and Assignee (the “Agreement”)).


WHEREAS, in connection with its ownership and management of the Real Property,
Assignor has entered into those certain service and maintenance contracts,
equipment leases and other contracts, in effect on the date hereof, listed and
described on Exhibit A annexed hereto and made a part hereof (collectively, the
“Contracts”).


WHEREAS, Assignor desires to transfer and assign to Assignee, and Assignee
desires to assume as herein provided, all of Assignor’s right, title and
interest in and to the Contracts.


NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.Assignor hereby transfers and assigns to Assignee all right, title and
interest of Assignor in and to the Contracts.
2.This Assignment shall constitute a direction and full authority to any person
or entity that is a party to any of the Contracts to perform its obligation
under the Contracts for the benefit of Assignee without further proof to any
such party of the assignment to Assignee of the Contracts.
3.Assignee hereby affirmatively and unconditionally assumes all of the
obligations and liabilities of Assignor under the Contracts arising from and
after the date hereof.
4.This Assignment is made without warranty, representation, or guaranty by, or
recourse against Assignor of any kind whatsoever, except as expressly set forth
in the Agreement.
5.Assignor’s liability under this Assignment shall be subject to the limitations
provided for in the Agreement.
6.This Assignment may be executed in any number of counterparts, each of which
may be executed by any one or more of the parties hereto, but all of which shall
constitute one and

3877973.10

--------------------------------------------------------------------------------




the same instrument, and shall be binding and effective when all parties hereto
have executed and delivered at least one counterpart.
7.The terms and provisions of this Assignment shall be binding upon and inure to
the benefit of the respective parties hereto, and their respective successors
and assigns.
[Remainder of Page Intentionally Left Blank:
Signature Follows on Next Page]





2


3877973.10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be duly
executed as of the day and year first written above.


ASSIGNOR:
 
IMATION CORP.,
a Delaware corporation


                
By: __________________________
       Name:
       Title:


ASSIGNEE:
 
LARSON FAMILY REAL ESTATE LLLP,
a Minnesota limited liability limited partnership




By:                  
   Name:
   Title:






3877973.10